DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims filed 2/2/2021. Claim 4 canceled. Claims 24-32 new.
Response to Arguments
3.	Applicant argued on pages 1-2 of the remarks, applicant stated that Jenwatanavet 2014/0071004 does not disclose or suggest “wherein the battery is configured to oscillate at a frequency controlled by the circuit that is coupled to the positive pole and the negative pole of the battery”. 
	Examiner respectfully disagreed, Jenwatanavet 2014/0071004 teaches circuit (132 and 144) coupled to a positive pole (112) and radiator element 115 coupled to a negative pole (114, [35]) of the battery (102, [35]). The battery 102 send power of the battery to transmit, where the circuit 132/114 to be configured in order to transmit and receive the frequency.
4.	Applicant’s arguments with respect to claims 1-3, 5-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-3, 5-25, 27-28, 30-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jenwatanavet 2014/0071004

Regarding claim 1, Jenwatanavet teaches a hearing instrument (the portable Bluetooth wireless communication device, see paragraphs 1 and 97) comprising: a wireless communication unit (wireless communication unit is part of the communication device see paragraph [39-40], the part of block 1810 in fig 18 that transmit and receive signal 1832, 
a speaker coupled to the wireless communication unit and being configured to provide an output audio signal (Fig 18, 1816, the I/O element 1816 that is interconnected with the RF circuit 132, which is a transceiver in Fig 1, may be a speaker, see paragraph 99); 
a battery (Fig 1 102, [0035]) configured to supply power for the hearing instrument; 
a circuit (132 and 144) coupled to a positive pole (112) and (radiator element 115 coupled to) a negative pole (114, see [35]) of the battery (102, see [35]); 
wherein the wireless communication unit (wireless communication unit is part of the communication device see paragraph [39-40], the part of block 1810 in fig 18 that transmit and receive signal 1832, that communicates with RF circuitry 132 in fig. 1 in order to perform the wireless communication as a communication device, para. 1’) is coupled with the battery (this is couple to the battery via RF 132), 
the battery being configured for electromagnetic field emission and electromagnetic field reception (Paragraph 105, last sentence stated that the battery is also used as an antenna.  Also, paragraph 48, line 13 stated that antenna can transmit and receive radio frequency); and
 wherein the battery (Fig 1, 102) is configured to oscillate at a frequency controlled by the circuit that is coupled to the positive pole and the negative pole of the battery (The battery send power of the battery to transmit, where the circuit 132/114 to be configured in order to transmit and receive the frequency, see paragraph 40).
Regarding claim 2, Jenwatanavet teaches a hearing instrument (the portable Bluetooth wireless communication device, see paragraphs 1 and 97) comprising: a wireless communication unit (wireless communication unit is part of the communication device see paragraph [39-40], the part of block 1810 in fig 18 that transmit and receive signal 1832, that communicates with RF circuitry 132 in fig. 1 in order to perform the wireless communication as a communication device, para. 1’) for wireless communication; 
a speaker coupled to the wireless communication unit and being configured to provide an output audio signal (Fig 18, 1816, the I/O element 1816 that is 
a battery (Fig 1, 102, [0035]) configured to supply power for the hearing instrument; a power management circuit (The DC circuit 134 in Fig 1 reads on the claimed power management circuit); and a filter circuit (The RF choke 106 and the capacitor 146 together in Fig 1 reads on the claimed filter circuit) coupled to the battery 
wherein the wireless communication unit (wireless communication unit is part of the communication device see paragraph [39-40], the part of block 1810 in fig 18 that transmit and receive signal 1832, that communicates with RF circuitry 132 in fig. 1 in order to perform the wireless communication as a communication device, para. 1’) is coupled with the battery (this is couple to the battery via RF 132);
the battery being configured for electromagnetic field emission and electromagnetic field reception (Paragraph 105, last sentence stated that the battery is also used as an antenna.  Also, paragraph 48, line 13 stated that antenna can transmit and receive radio frequency);
wherein the filter circuit (The RF choke 106 and the capacitor 146 together in Fig 1 reads on the claimed filter circuit) is configured to prevent the power management circuit (DC circuit 134) from receiving battery power from the battery at frequencies above a threshold (Paragraph 41 teaches RF choke prevent RF energy from entering the DC battery circuit 134; the inductance value 100 nanohenrys (nH) of RF choke to determine the frequency block).
Regarding claim 3, Jenwatanavet teaches a hearing instrument (the portable Bluetooth wireless communication device, see paragraphs 1 and 97) comprising: a wireless communication unit (wireless communication unit is part of the communication device see paragraph [39-40], the part of block 1810 in fig 18 that transmit and receive signal 1832, that communicates with RF circuitry 132 in fig. 1 in order to perform the wireless communication as a communication device, para. 1’) for wireless communication; 
a speaker coupled to the wireless communication unit and being configured to provide an output audio signal (Fig 18, 1816, the I/O element 1816 that is interconnected with the RF circuit 132, which is a transceiver in Fig 1, may be a speaker, see paragraph 99); 

 a filter circuit (The RF choke 106 and the capacitor 146 together in Fig 1 reads on the claimed filter circuit) coupled to the battery;
 wherein the wireless communication unit (wireless communication unit is part of the communication device see paragraph [39-40], the part of block 1810 in fig 18 that transmit and receive signal 1832, that communicates with RF circuitry 132 in fig. 1 in order to perform the wireless communication as a communication device, para. 1’) is coupled with the battery (this is couple to the battery via RF 132); 
the battery being configured for electromagnetic field emission and electromagnetic field reception (Paragraph 105, last sentence stated that the battery is also used as an antenna.  Also, paragraph 48, line 13 stated that antenna can transmit and receive radio frequency); and
 wherein the filter circuit (The RF choke 106 and the capacitor 146 together in Figs 1/20 reads on the claimed filter circuit) is configured to allow battery power from the battery to be delivered to the power management circuit at frequencies below a threshold (Paragraph 41 teaches the RF choke 106 can be implemented using the inductive element having a value of 100 nanohenrys (nH) to determine the frequency that allow to delivery to the power management circuit).
Regarding claim 5, Jenwatanavet teaches a hearing instrument comprising: 
a wireless communication unit for wireless communication (wireless communication unit is part of the communication device see paragraph [39-40], the part of block 1810 in fig 18 that transmit and receive signal 1832, that communicates with RF circuitry 132 in fig. 1 in order to perform the wireless communication as a communication device, para. 1’); 
a speaker coupled to the wireless communication unit and being configured to provide an output audio signal(Fig 18, 1816, the I/O element 1816 that is interconnected with the RF circuit 132, which is a transceiver in Fig 1, may be a speaker, see paragraph 99); 

a circuit (132 and 144) coupled to a positive pole (112) and a negative pole of the battery, radiator element 115 coupled to a negative pole (114, see [35]) of the battery (102, see [35]) and 
wherein the wireless communication unit is coupled with the battery, the battery being configured for electromagnetic field emission and electromagnetic field reception (Paragraph 105, last sentence stated that the battery is also used as an antenna.  Also, paragraph 48, line 13 stated that antenna can transmit and receive radio frequency);
wherein the battery (102) is configured to oscillate at a frequency controlled by the circuit (132 and 144) coupled to a positive pole (112) and (radiator element 115 coupled to a negative pole (114, see [35]) of the battery (102, see [35]);
wherein the circuit is configured to control a coupling between the battery and a ground potential (Fig 1 radiator element 115 control coupling to the ground based on the connection of ground 113; and 115 connected to negative 114 and ground 111, see paragraph 35).
Regarding claim 6, Jenwatanavet teaches the hearing instrument according to claim 1, wherein the circuit comprises one or more tuning components configured to determine an impedance (Fig 1, the tuning components read on the antenna matching assembly 144. The antenna matching assembly is configured to optimize the RF impedance of the filter circuit in order to tune it to battery with respect to the RF wavelength, see paragraphs 1, 40).
Regarding claim 7, Jenwatanavet teaches the hearing instrument according to claim 1, wherein the circuit comprises one tuning components configured to tune an impedance with respect to a wavelength of an electromagnetic field emitted or received by the battery (Fig 1, 144, the tuning components read on the antenna matching assembly 144. The antenna matching assembly is configured to optimize the RF impedance of the filter circuit in order to tune it to battery with respect to the RF wavelength, see paragraphs 1, 40, and paragraph 48 lines 13 stated that the antenna can transmit and received radio frequency. Also, all radio frequency signals must have a certain wavelength).
Regarding claim 8, Jenwatanavet teaches the hearing instrument according to claim 1, wherein the circuit comprises one tuning components (Fig 1, 144, the tuning components read on the antenna matching assembly 144. The antenna matching assembly is configured to optimize the RF impedance of the filter circuit in order to tune it to battery with respect to the RF wavelength, see paragraph 40),
 the tuning components comprising an inductor (The antenna matching circuit 108 can be constructed using any combination of capacitive and/or inductive components, see paragraphs 38-41, Inductive L element), a capacitor (Fig 1,104), (Fig 1, see paragraph 40. The antenna matching circuit comprises capacitors (C) and/or inductive
element (L), where an example value for the capacitive element 122 is 1.8 pF and an example value for capacitive element 124 is 0.5 pF. The antenna matching assembly is inductor of 100 nH as disclosed in paragraph 41 implies an impedance of more than 1.5 KD above an operating frequency of 2400 MHz), a capacitor, transmission line (Fig 20, paragraph 110 teaches the capacitor 2002, which acts also as part of the RF filter decoupling the battery from the DC circuit, has a value of 10 pF or higher), or any combination thereof.
Regarding claim 9, Jenwatanavet teaches the hearing instrument according to claim 8, wherein the transmission line comprises a quarter wavelength transmission line (paragraph 1 teaches ideally, for optimum performance, the size of antenna should be close to quarter of wavelength of the resonant frequency of the received and transmitted signals in order to ensure sufficient radiated and received performance of the antenna).
Regarding claim 10, Jenwatanavet teaches the hearing instrument according to claim 1, wherein the circuit comprises one or more tuning components having an inductive reactance that is between ½ nH and 50 nH (an inductor of 100 nH as discloses in paragraph 41 implies an impedance of more than 1.5 KΩ above an operating frequency of 24MHz).
Regarding claim 11, Jenwatanavet teaches the hearing instrument according to claim 1, wherein the circuit comprises one or more tuning components having a capacitive reactance that is between 0.1 pF and 100pF (Paragraph 40 teaches the capacitive element 122 is 1.8 pF and capacitive element 124 is 0.5pF, paragraph 110 teaches capacitor 2002 is 10pF or higher). 
Regarding claim 12, Jenwatanavet teaches the hearing instrument according to claim 1, wherein the circuit comprises one tuning components having an RF impedance magnitude that is at least 100 Ohm (for RF frequency below 300KHz, the impedance of the RF choke is below 0.2KΩ.  For frequencies above 2400MHz, as shown in Fig 19B, the impedance of such inductive element above 1.5 KΩ, i.e. a high RF impedance low RF impedance; and thus discloses the RF impedance magnitude range between 0.2KΩ to 1.5KΩ.  Paragraph 41 teaches the capacitor bypassing noise to ground controls via its impedance ZC = 1/(2πfC) and paragraph 33 teaches a battery antenna having a secondary radiator can also be implemented in a communication device operating on any radio frequency).
Regarding claim 13, Jenwatanavet teaches the hearing instrument according to claim 1, further comprising a coupling element interconnecting the battery (Fig 1, battery 102) with the circuit (132/144) via first (positive terminal 112) and second (negative terminal 114) battery terminals of the circuit (positive terminal 112 connect to circuits 132/114, and negative terminal 114 connect to radiator element 115, see paragraph 35). 
the coupling element (Fig 1) comprising first (positive terminal 112) and second battery contacts (negative terminal 114) configured to contact the positive (112) and negative poles (114) of the battery to the first and second battery terminals, respectively.
Regarding claim 14, Jenwatanavet teaches the hearing instrument according to claim 1, wherein the battery (Fig 1, 102) is configured to be fed by the wireless communication unit (wireless communication unit is part of the communication device see paragraph [39-40]), and has a feeding point (Fig 1, feeding point 116) at a coupling element interconnecting the battery (102) with the circuit (132 and 144).
Regarding claim 15, Jenwatanavet teaches the hearing instrument according to claim 1, further comprising one parasitic antenna elements, wherein at least one of the parasitic antenna elements has a free end (115, 215, 415, 715d, 815c, 1225b, see paragraphs 31, 36).
Regarding claim 16, Jenwatanavet teaches the hearing instrument according to claim 15, wherein a distance between at least a part of the one or more parasitic antenna elements and the battery is below 1/40 of the wavelength (Figs 3, 19A-D, assuming a 
Regarding claim 17, Jenwatanavet teaches the hearing instrument according to claim 16, wherein the at least a part of the one parasitic antenna elements is a free end of the one parasitic antenna elements (115, 215, 415, 715d, 815c, 1225b, see paragraphs 36).
Regarding claim 18, Jenwatanavet teaches the hearing instrument according to claim 16, wherein the at least a part of the one or more parasitic antenna elements is a center part of the one or more parasitic antenna elements (115, 215, 415, 715d, 815c, 1225b, see paragraphs 36).
Regarding claim 19, Jenwatanavet teaches the hearing instrument according to claim 15, wherein at least one of the one or more parasitic antenna elements is a floating parasitic antenna element (115, 215, 415, 715d, 815c, 1225b, one end of the parasitic antenna element which is not connected to a ground, see paragraph 36).
Regarding claim 20, Jenwatanavet teaches the hearing instrument according to claim 1, the wherein the circuit comprises one tuning components configured to improve a coupling between the battery and the one or more parasitic antenna elements at a certain frequency (Fig 1, the tuning components read on the antenna matching assembly 144. The antenna matching assembly is configured to optimize the RF impedance of the circuit in order to tune it to battery with respect to the RF wavelength, see paragraphs 1, 40 see paragraphs 36, 48, 88, 90).
Regarding claim 21, Jenwatanavet teaches the hearing instrument according to claim 1, further comprising a parasitic antenna element (115, 215, 415, 715d, 815c, 1225b, see paragraph 36), wherein at least a part of the parasitic antenna element forms at least a part of a loop around the battery (any of figs 12E and 13A-D in combination with Fig 20).
Regarding claim 22, Jenwatanavet 2014/0071004 teaches a method of operating a hearing instrument (the portable Bluetooth wireless communication device, see paragraphs 1 and 97), the hearing instrument comprising a wireless communication unit (wireless communication unit is part of the communication device see paragraph [39-40], the part of block 1810 in fig 18 that transmit and receive signal 1832, that communicates with RF circuitry 132 in fig. 1 in order to perform the wireless communication as a communication device, para. 1’) for wireless communication,
 a speaker coupled to the wireless communication unit and configured to provide an output audio signal (Fig 18, 1816, the I/O element 1816 that is interconnected with the RF circuit 132, which is a transceiver in Fig 1, may be a speaker, see paragraph 99); 
a battery (Fig 1 102, [0035]) configured to supply power for the hearing instrument, and
 a circuit (132 and 144) coupled to a positive pole  (112) and (radiator element 115 coupled to a negative pole (114) of the battery (102, see [35]); 
the method comprising feeding the battery from the wireless communication unit, and using the battery for electromagnetic field emission and electromagnetic field reception (Paragraph 105, last sentence stated that the battery is also used as an antenna.  Also, paragraph 48, line 13 stated that antenna can transmit and receive radio frequency);
wherein the act of using the battery (Fig 1, battery 102) comprises oscillating the battery at a frequency controlled by the circuit (a circuit (132 and 144) coupled to a positive pole (112) and the negative pole of the battery and (radiator element 115 coupled to a negative pole (114, [35]) the battery (102 see [35]; 
the battery send power of the battery to transmit, where the circuit 132/114 to be configured in order to transmit and receive the frequency, see paragraph 40).
 Regarding claim 23, Jenwatanavet teaches the hearing instrument according to claim 1, wherein battery is configured as a parasitic antenna element (115, 215, 415, 715d, 815c, 915, 1125, 1115, 1225b, see paragraphs 31, 34-36, 75, 88-89).
Regarding claim 24, Jenwatanavet teaches the hearing instrument according to claim 1, wherein the circuit is configured to obtain a filter circuit (the RF choke 106 and the capacitor 146 together in Fig 1 reads on the claimed filter circuit, resonance that 
Regarding claim 25, Jenwatanavet teaches the hearing instrument according to claim 1, wherein a majority of the battery (Fig 1, battery 102) including the positive pole (112) and the negative pole (114) is configured as a battery antenna (see paragraph 35).
Regarding claim 27, Jenwatanavet 2014/0071004 teaches  the hearing instrument according to claim 2, wherein the filter circuit (The RF choke 106 and the capacitor 146 together in Fig 16 reads on the claimed filter circuit) is coupled to a positive pole (112) and a negative pole (114) of the battery (102); and 
wherein the battery (Fig 16, 102) is configured to oscillate at a frequency controlled by the filter circuit (Fig 16, RF choke 106, capacitor 146) that is coupled to the positive pole (112) and the negative pole (114) of the battery.
Regarding claim 28, Jenwatanavet teaches the hearing instrument according to claim 2, wherein a majority of the battery (Fig 16, 102) including a positive pole (112) and a negative pole (114) of the battery is configured as a battery antenna.
Regarding claim 30, Jenwatanavet teaches the hearing instrument according to claim 3, wherein the filter circuit (Fig 16, RF choke 106, capacitor 146) is coupled to a positive pole (112) and a negative pole (114) of the battery (102); and
wherein the battery (Fig 16, 102)is configured to oscillate at a frequency controlled by the filter circuit (RF choke 106, capacitor 146) that is coupled to the positive pole (112) and the negative pole (114) of the battery.
Regarding claim 31, Jenwatanavet teaches the hearing instrument according to claim 3, wherein a majority of the battery (Fig 16, 102) including a positive pole (112) and a negative pole (114) of the battery (102) is configured as a battery antenna ([35]).
Regarding claim 32, Jenwatanavet teaches a hearing instrument the portable Bluetooth wireless communication device, see paragraphs 1 and 97) comprising:
a wireless communication unit (wireless communication unit is part of the communication device see paragraph [39-40], the part of block 1810 in fig 18 that transmit and receive signal 1832, that communicates with RF circuitry 132 in fig. 1 in order to perform the wireless communication as a communication device, para. 1’) for wireless communication; 

a battery (Fig 1 102, [35]) configured to supply power for the hearing instrument; and 
a circuit (132 and 144) coupled to the battery (102, see [35]);
wherein the wireless communication unit is coupled with the battery, and wherein an entirety of the battery is configured for electromagnetic field emission and electromagnetic field reception (Paragraph 105, last sentence stated that the battery is also used as an antenna.  Also, paragraph 48, line 13 stated that antenna can transmit and receive radio frequency); and
 wherein a majority of the battery (battery 102) including a positive pole (112) and a negative pole (114) of the battery is configured as a battery antenna (battery 102  is used as an antenna, both positive pole and negative pole connect in order to configure, see paragraph 35).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Jenwatanavet 2014/0071004

Regarding claim 26, Jenwatanavet does not teach the hearing instrument according to claim 2, wherein the threshold is 3 MHz.
However, Jenwatanavet teaches the antenna matching circuit can be constructed using any combination of capacitive and/or inductive components to forms a circuit that ensures that the antenna formed by the positive 112 and the secondary radiator 115 
Regarding claim 29, Jenwatanavet does not teach the hearing instrument according to claim 3, wherein the threshold is 300 kHz.
However, jenwatanavet teaches the antenna matching circuit can be constructed using any combination of capacitive and/or inductive components to forms a circuit that ensures that the antenna formed by the positive 112 and the secondary radiator 115 radiates and receives RF energy at the desired radio frequency or frequencies.  Therefore, having a threshold at 300 kHz is just a matter of design choice. 
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        




/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653